DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamamura (US 2016/0191047 A1).
Regarding Claim 1, Yamamura teaches in Figure 4 (see also Figure 1a) a method of controlling a switch, comprising: 
a) applying a control signal to a control terminal of the switch, said control signal exhibiting at least one first switching between a switch turn-on control state and a switch turn-off control state, the switch switching to an off state within a turn-off time from the 
b) applying a switch turn-off potential to said control terminal after a first delay starting at said first switching (using delay 12a-1, equivalent to 2d of Figure 1a), the first delay being longer than the turn-off time ([0046] and [0121], where the “delayed by a specified time” includes being longer than the turn-off time), wherein: 
- the first switching marks the beginning of a first period during which said control signal is only in the turn-off control state (at t1 in Figure 6); 
- a second period comprises alternations of states of control of the turning off and the turning on of the switch (between t4 and t5 in Figure 6); and 
- the first delay is longer than a cycle time of the alternations ([0046] and [0121], where the “delayed by a specified time” includes being longer than a cycle time of the alternations between t4 and t5 in Figure 6).  
Furthermore, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, Yamamura teaches “delayed by a specified time” in [0046] and [0121].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use routine skill in the art to discover an optimum value of the delay includes being longer than a cycle time of the alternations for the purpose of using design expedient.



Regarding Claim 3, Yamamura further teaches a method, but does not explicitly disclose wherein the first delay is shorter than 1% of a duration of the first period, preferably shorter than 0.2% of a duration of the first period, more preferably shorter than 0.05% of the first period.
It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Here, Yamamura teaches “delayed by a specified time” in [0046] and [0121].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use routine skill in the art to discover an optimum value of the delay includes the first delay being shorter than 1% of a duration of the first period, preferably shorter than 0.2% of a duration of the first period, more preferably shorter than 0.05% of the first period for the purpose of using design expedient.

Regarding Claim 6, Yamamura further teaches a method, wherein: 
- said application of said control signal is performed by means of a link having a first impedance (R2); and 
- during the implementation of said application of the turn-off potential, a second impedance between a node for delivering said turn-off potential and said control terminal (R1);

A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Here, the impedance values of R1 and R2 would have been an obvious matter of design choice since such a modification would have involved a mere change in the size of a component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use design choice to set the impedance values of R1 and R2 in Yamamura such that the second impedance is smaller than the first impedance since such a modification would have involved a mere change in the size of a component.

Regarding Claim 7, Yamamura further teaches a device configured to implement the method according to claim 1 (see circuit details of Figure 4).  

Regarding Claim 12, Yamamura further teaches a device according to claim 7, comprising a circuit configured to output said control signal (using 3 and IN).  

Regarding Claim 13, Yamamura further teaches a circuit intended to be used in a device according to claim 7, said circuit being configured to: 
- receive a signal representative of said control signal (from 3); 


Regarding Claim 14, Yamamura further teaches a circuit comprising a circuit according to claim 13 and said switch (see circuit configuration in Figure 4).  

Regarding Claim 15, Yamamura further teaches a converter comprising a device according to claim 7 or a circuit according to claim 13 (see circuit configuration in Figure 4; see also [0006]).  

Allowable Subject Matter
Claims 4, 5, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 4, the prior art does not disclose, teach or suggest a method, wherein: 
- said control signal exhibits, during said application of the turn-off potential, at last one second switching between the turn-off control state and the turn-on control state; and 

Claim 5 is objected to for depending from Claim 4.

Regarding Claim 8, the prior art does not disclose, teach or suggest a device, comprising: 
- a resistive element and a diode electrically in parallel between said other control terminal and a node of reception of a signal representative of said control signal;
in combination with all the other claimed limitations.  
Claims 9-11 are objected to for depending from Claim 8.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA J. CHENG/           Primary Examiner, Art Unit 2849